ATTACHMENT TO PAPER NO. 20210301
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Attachment is responsive to the response received February 22, 2021 (the “Response”).
Claims 1–15 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
Claims 1–3, 5, 6, 8–12, 14, and 15 are rejected under 35 U.S.C. § 103 as being obvious over Curbow in view of Bengtsson (US 2014/0194141 A1; PCT filed Jan. 26, 2012).
Applicant’s Arguments
Applicant asserts “claim 1 and 8 are not concerning calls” as disclosed by Curbow, but instead “[c]laims 1 and 8 concern messages, namely, text messages.”  Response 9.  Applicant argues, therefore, Curbow does not disclose “throttling settings to be applied to particular sends of text messages” and “a throttle setting that limits messages from a particular sender that will be presented to a recipient.”  Id. (emphases added).
The Examiner is unpersuaded of error.  The Examiner relies principally on Curbow for teaching many of the recited elements of claims 1 and 8.  See Office action 3–8, mailed January 8, 2021.  Of particular note, the Examiner finds Curbow teaches phone call messages.  See id. at 3.  The Examiner finds Curbow’s phone call messages are not chat or instant text messages, turning to Bengtsson to show that chat or instant text messages are known in the art.  See id. at 4–5.  The Examiner proposes to include Bengtsson’s teaching with Curbow, See id.
Applicant does not persuasively rebut the teachings of Curbow’s use of phone call messages and its associated functionality, when combined with Bengtsson, at least suggest using chat or instant text messages.  First, Applicant does not dispute Curbow teaches phone call messages.  See Response 9.  Second, although Curbow’s use of phone call messages are not chat or instant text messages as Applicant contends (see id.), the Examiner’s finds in this regard are not based solely on Curbow, but rather on the combination of Curbow and Bengtsson.  See Office action 3–8, mailed January 8, 2021.  
Thus, Applicant’s arguments regarding Curbow’s alleged individual shortcomings with respect to using chat or instant text messages (see Response 9) are unavailing.  Here, the rejection is not based solely on Curbow, but rather on Curbow’s and Bengtsson’s collective teachings.  See In re Keller, 642 F.2d 413,426 (CCPA 1981); see also In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  For the reasons discussed above, Applicant has not persuasively rebutted the Examiner’s findings and conclusion regarding what the references collectively suggest to an ordinarily skilled artisan.

	Next, Applicant assert “with respect to claim 1, the throttle settings are established per sender and maintained in a database,” but argues “[t]here is no teaching or suggestion in Cubrow [sic] et al. for distinct throttle settings stored in a database, as recited in claim 1.”  Response 10.  
The Examiner is unpersuaded of error.  Cubrow discloses 
in the case where the callee does not wish to be disturbed and has indicated that to the system 200, the caller will see a dialog window 600 as shown in FIG. 6 that will inform the caller that the callee did not wish to be bothered and to try the call later.

Cubrow ¶ 60.  Because Cubrow’s callee indicates that the callee does not wish to be disturbed to the system 200 (the claimed “throttle settings”), Cubrow, then, at least suggests the system 200 stores the information in a database of the system 200.
Moreover, Cubrow’s “delayed dialing process 900 is initiated when the dialer 280 checks for the availability of a called user at step 910.  If the called user is available, the dialer 280 checks 915 to see if the user has set the ‘do not disturb’ sign on.”  Cubrow ¶ 67.  Because Cubrow’s dialer item 280 checks whether a “do not disturb” sign is set by the called user, Cubrow, then, at least suggests the “do not disturb” sign set by the called user (the claimed “throttle settings”) is stored in a database.
Moreover, Curbow discloses that “[i]f, on the other hand, the called user is not available, the dialer 280 queries 920 the called user’s calendar for all users to find a time when they will be available.”  Cubrow ¶ 67; see also id. ¶¶ 41 (reciting “The delayed dialing system 200 may also query the callee’s calendar for the callee’s work hours and determine if the current time is before/after the callee’s work hours.”), 43 (reciting “a caller might schedule a call on a caller’s calendar after checking both the caller’s and callee’s calendar for when the next available time that the caller and callee may be available to take a call).  Because Cubrow’s called user’s calendar contains information when the called user is available, Cubrow, then, at least suggests storing the called user’s availability (the claimed “throttle settings”) in the called user’s calendar (the claimed “database”).

Next, Applicant argues “Bengtsson cannot overcome any of the deficiencies Applicant noted above.  Furthermore, one skilled in the art would not be motivated to combine Bengtsson with Cubrow et al.”  Response 10.
In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  Attorney argument is not evidence, In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974), nor can such argument take the place of evidence lacking in the record, Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977).

Next, Applicant argues “even if the combination of references were to be permitted, Bengtsson teaches sending text messages ‘when one or both of the sending device or the receiving device does not have IM messaging capability through an IP data connection.’”  Response 10.
The Examiner is unpersuaded of error.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. . . . Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”  Keller, 642 F.2d at 425 (citations omitted).  “Combining the teachings of references does not involve an ability to combine their specific structures.”  In re Nievelt, 482 F.2d 965, 968 (CCPA 1973).  The Examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Curbow’s (A) phone calls to be chat or instant text messages; (B) visual indication to be provided on or adjacent to the display of the one or more messages from the particular sender that are being delayed; and (C) messages have been delayed due to throttling are received as text messages as taught by Bengtsson “[t]o enhance handling of chat-style messages in electronic devices.”  Bengtsson ¶ 5.  Chat-style messages also reduce computer processing power and memory compared to phone calls.

The Rejection
Regarding claim 1, while Curbow teaches a cloud system (fig. 2a, item 200) for servicing message exchanges between users that operate as senders and recipients of messages, the cloud system comprising:
a server (fig. 2a, item 210; “directory service 210 may utilize any appropriate storage and retrieval system including . . . a Lightweight Directory Access Protocol (LDAP) server” at ¶ 39) interfaced with storage (fig. 2a, item 230), the storage used to store messages (“the calendar service 230 is used to record any delayed calls as tasks in the user’s calendar” at ¶ 42) being exchanged by the users, the users being provided with access to the cloud system via user accounts (the user accounts associated with fig. 2a, instant messaging application item 260 and email application item 270; ¶ 45) managed by the cloud system, the user accounts enabling the users to send and receive messages, the server operates to receive the messages from one or more senders (“User A” at ¶ 49) and to cause the messages to be sent to one or more recipients (“User B” at ¶ 49),
the server includes throttle logic that enables the users to configure and apply throttle settings (“when a callee is available” at ¶ 17; “if the callee is unavailable or not interested to take the call at the time the call was made” at ¶ 22;  “When the callee cannot be reached via phone (they are unavailable)” at ¶ 58; “in the case where the callee does not wish to be disturbed” at ¶ 60) on the one or more senders that send the messages,
for a particular sender (“caller” at ¶¶ 17, 22, 58, 60) of the one or more senders and a particular recipient (“callee” at ¶¶ 17, 22, 58, 60) of the one or more recipients, the throttle settings is a configuration that limits messages that will be presented to the particular recipient from the particular sender, configuration of the 
a database operatively accessible by the server, the database being configured to store message management data (“the calendar service 230 is used to predict when a callee might be available to take a call” at ¶ 43; e.g., “SHE APPEARS TO BE BUSY UNTIL ABOUT 4PM” illustrated in fig. 5) for the users, the message management data including the throttle settings that are distinct for a plurality of the one or more senders that send messages to the particular recipient,
wherein the messages that have been sent to the particular recipient that have been delayed due to throttling are phone calls (¶¶ 16, 46), and
wherein the messages that have been sent to the particular recipient that have been delayed due to throttling are received, as phone calls, by the particular recipient at a later time (Curbow at least suggests a message by the caller will reach the callee when the callee is next available; fig. 5, item 510; fig. 6, item 610) after the throttling, and
wherein, when throttling is being performed, a visual indication (screen displays of fig. 5, item 500 and fig. 6) is configured to be presented on a display (fig. 8, item 820) of a computing device (“computer system” at ¶ 17) associated with the particular sender, the visual indication indicating those one or more messages from the particular sender that are being delayed from being presented to the particular recipient, and the visual indication being provided with respect to the phone call from the particular sender that is being delayed from being presented to the recipient,
Curbow does not teach, in italics, (A) the phone calls are chat or instant text messages; (B) the visual indication provided on or adjacent to the display of the one or more messages from the particular sender that are being delayed; and (C) 
Bengtsson teaches (A) chat or instant text messages (fig. 6, item 58); (B) providing a visual indication (fig. 6, hatching of item 80; “the entry 80 will be shown in a manner to indicate that the message is undergoing transmission and not yet delivered to the electronic device 14; and (C) the messages (fig. 6, item 58) that have been delayed due to throttling are received as text messages.  In the embodiment of FIG. 6, this is shown with hatching through the entry 80 but other visual techniques (such as graying the text of the written message) are possible.” at ¶ 52) on or adjacent to a display of one or more messages (fig. 6, item 80) from a particular sender (the user of fig. 6, item 12) that are being delayed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Curbow’s (A) phone calls to be chat or instant text messages; (B) visual indication to be provided on or adjacent to the display of the one or more messages from the particular sender that are being delayed; and (C) messages have been delayed due to throttling are received as text messages as taught by Bengtsson “[t]o enhance handling of chat-style messages in electronic devices.”  Bengtsson ¶ 5.  Chat-style messages also reduce computer processing power and memory compared to phone calls.
Regarding claim 2, the Curbow/Bengtsson combination teaches wherein the throttle setting pertains to a predefined threshold number of messages (one phone call initiates throttling at Curbow ¶¶ 58–60).
Regarding claim 3, the Curbow/Bengtsson combination teaches wherein the recipient of one or more messages from the sender is provided with a user interface control (Curbow fig. 3, item 240; ¶ 55) for applying a throttle setting on the sender.
Regarding claim 5, the Curbow/Bengtsson combination teaches wherein the throttle setting utilized is associated with the sender of a plurality of messages to 
Regarding claim 6, the Curbow/Bengtsson combination teaches further comprising:
a data center (Curbow fig. 2a, item 280) for operating the server (Curbow fig. 2a, item 210; “directory service 210 may utilize any appropriate storage and retrieval system including . . . a Lightweight Directory Access Protocol (LDAP) server” at Curbow ¶ 39), and the data center providing access to the database.
Regarding claim 8, while Curbow teaches a computer-implemented method (fig. 2a, item 200) for processing phone calls (¶¶ 16, 46) exchanged between senders and recipients, the computer-implemented method is executed by one or more servers of a phone call service that is accessible to users that are users having user accounts (the user accounts associated with fig. 2a, instant messaging application item 260 and email application item 270; ¶ 45) with the phone call service, the computer-implemented method comprising:
processing phone calls by a user that acts as a sender (“caller” at ¶¶ 17, 22, 58, 60; fig. 3, item 350) to a user at that acts as a recipient (“callee” at ¶¶ 17, 22, 58, 60);
receiving a throttle setting (fig. 3, item 240;”if the callee is unavailable or not interested to take the call at the time the call was made” at ¶ 22;  “When the callee cannot be reached via phone (they are unavailable)” at ¶ 58; “in the case where the callee does not wish to be disturbed” at ¶ 60) provided by the recipient, the throttle setting being a configuration that is applicable to the sender, the configuration identifying a threshold number of phone calls (if idle time item 330 at fig. 3 is active, then zero number of phone calls is permitted) that will be permitted to be sequentially received from the sender to the recipient before a 
detecting that the threshold number of phone calls sent from the sender to the recipient has been exceeded (when a phone call made by the caller while the callee is unavailable; “determine when users are available to take calls” at ¶ 43); and
delaying (by displaying fig. 5 or fig. 6, the caller’s phone call is delayed until the callee is next available; “delay dialing calls made from a caller to a callee who is not present at the time the call is initiated to take the call” at ¶ 37) additional phone calls sent by the sender to the recipient from being presented to the recipient after the threshold number of phone calls has been detected to have been sent by the sender to the recipient; and
presenting (Curbow at least suggests a message by the caller will reach the callee when the callee is next available; fig. 5, item 510; fig. 6, item 610), as phone calls, the additional phone calls sent by the sender to the recipient at a later time after the delaying,
providing a visual indication (screen displays of fig. 5, item 500 and fig. 6) on a display (fig. 8, item 820) of a computing device (“computer system” at ¶ 17) associated with the particular sender, the visual indication indicating those one or more messages from the particular sender that are being delayed from being presented to the particular recipient, and the visual indication being provided with respect to the phone call from the particular sender that is being delayed from being presented to the recipient,
Curbow does not teach, in italics, (A) the phone calls are chat or instant text messages; (B) the visual indication provided on or adjacent to the display of the one or more messages from the particular sender that are being delayed; and (C) 
Bengtsson teaches (A) chat or instant text messages (fig. 6, item 58); (B) providing a visual indication (fig. 6, hatching of item 80; “the entry 80 will be shown in a manner to indicate that the message is undergoing transmission and not yet delivered to the electronic device 14; and (C) the messages (fig. 6, item 58) that have been delayed due to throttling are received as text messages.  In the embodiment of FIG. 6, this is shown with hatching through the entry 80 but other visual techniques (such as graying the text of the written message) are possible.” at ¶ 52) on or adjacent to a display of one or more messages (fig. 6, item 80) from a particular sender (the user of fig. 6, item 12) that are being delayed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Curbow’s (A) phone calls to be chat or instant text messages; (B) visual indication to be provided on or adjacent to the display of the one or more messages from the particular sender that are being delayed; and (C) messages have been delayed due to throttling are received as text messages as taught by Bengtsson “[t]o enhance handling of chat-style messages in electronic devices.”  Bengtsson ¶ 5.  Chat-style messages also reduce computer processing power and memory compared to phone calls.
Regarding claim 9, the Curbow/Bengtsson combination teaches wherein the computer-implemented method comprises:
sending a notification (Curbow fig. 5, item 500; fig. 6) to the sender informing the sender that the additional text messages to the recipient have been stopped due to exceeding the threshold number of text messages.
Regarding claim 10, the Curbow/Bengtsson combination teaches wherein the computer-implemented method comprises: using a custom message (Curbow fig. 3, item 340) for the notification.
claim 11, while the Curbow/Bengtsson combination teaches wherein the visual indication comprises an indicator (Curbow fig. 5, item 500; fig. 6) that indicates those one or more messages from the sender that have been delayed from been presented to the recipient, the Curbow/Bengtsson combination does not teach, in italics, a numeric indicator that indicates a number of those one or more messages.
Bengtsson teaches a numeric indicator (fig. 6, item 58 indicates one written message item 80 has been delayed) that indicates a number of those one or more messages (fig. 6, “Message n-2” at item 80) from a sender (the user of fig. 6, item 12) that have been delayed from been presented to a recipient (fig. 6, item 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the Curbow/Bengtsson combination’s indicator to be a numeric indicator that indicates a number of those one or more messages from the sender that have been delayed from been presented to the recipient as taught by Bengtsson “[t]o enhance handling of chat-style messages in electronic devices.”  Bengtsson ¶ 5.  Chat-style messages also reduce computer processing power and memory compared to phone calls.
Regarding claim 12, the Curbow/Bengtsson combination teaches wherein the users having user accounts with the messaging service are able to access the messaging service via an application (fig. 2a, items 240, 250, 260, 270) accessible by user devices, the application including user interfaces (fig. 3, item 240; fig. 4, item 400; fig. 5, item 500; figs. 6–7) for composing text messages, reading text messages, controls (“an associated set of devices through which the user may be contacted.  These devices include PCs, phones, PDAs, pagers, etc.” at ¶ 39) for sending text messages, controls for applying the throttle setting, controls for selecting recipients of text messages, and controls for viewing a history of messages between one or more senders and recipients (The Examiner emphasizes capable of performing the intended functions.  Curbow’s user interfaces and controls are capable of performing the intended functions.).
Regarding claim 14, the Curbow/Bengtsson combination teaches wherein a database (“an associated set of devices through which the user may be contacted.  These devices include PCs, phones, PDAs, pagers, etc.” at ¶ 39) stores message management information (fig. 2a, item 240) regarding at least throttle settings (fig. 3, item 330) assigned to users acting as senders to particular recipients.
Regarding claim 15, the Curbow/Bengtsson combination teaches wherein the receiving of the throttle setting (fig. 3, item 330) provided by the recipient operates to receive the throttle setting provided by the recipient from the database (“an associated set of devices through which the user may be contacted.  These devices include PCs, phones, PDAs, pagers, etc.” at ¶).

Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being obvious over Curbow, Bengtsson, and Ventilla et al. (US 2010/0088180 A1; filed May 23, 2009).
Regarding claim 4, while the Curbow/Bengtsson combination teaches further comprising: server-side logic (fig. 2a, item 210; “directory service 210 may utilize any appropriate storage and retrieval system including . . . a Lightweight Directory Access Protocol (LDAP) server” at Curbow ¶ 39) for interfacing with client-side logic (“each locale has an associated set of devices through which the user may be contacted.  These devices include PCs, phones, PDAs, pagers, etc.” at Curbow ¶ 39), the client-side logic being associated with an application (fig. 2a, items 240, 250, 260, 270), the application including user interfaces for composing messages, reading messages, sending messages and setting throttle settings (The capable of performing the intended functions.  Curbow’s application is capable of performing the intended functions.), the Curbow/Bengtsson combination does not teach the client-side logic is downloadable from a network-based service to a user device.
Ventilla teaches an application (¶ 33) that is downloadable from a network-based service (¶ 33; fig. 1, item 110) to a user device (fig. 1, item 120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Curbow/Bengtsson combination’s application to be downloadable from a network-based service to a user device as taught by Ventilla to “enable indirect marketing of a web service to a user’s connections by sending a personalized endorsement of the web service in a status message for the user, which may then be received by those 
connections.”  Ventilla ¶ 18.
Regarding claim 13, while Curbow/Bengtsson combination teaches wherein the messaging service is configured to interact with a client-side application (fig. 2a, items 240, 250, 260, 270) of the messaging service, the client-side application is provided by the messaging service, the client-side application includes a user interface (fig. 3, item 240) for establishing the throttle setting, the Curbow/Bengtsson combination does not teach the client-side application being a downloadable application.
Ventilla teaches a downloadable client-side application (¶ 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Curbow/Bengtsson combination’s client-side application to be a downloadable application as taught by Ventilla to “enable indirect marketing of a web service to a user’s connections by sending a 

Claim 7 is rejected under 35 U.S.C. § 103 as being obvious over Curbow, Bengtsson, and Agrawal et al. (US 2005/0227678 A1; filed Apr. 9, 2001).
Regarding claim 7, while Curbow/Bengtsson combination teaches further comprising, a server (fig. 2a, item 210; “directory service 210 may utilize any appropriate storage and retrieval system including . . . a Lightweight Directory Access Protocol (LDAP) server” at ¶ 39) of a social network (¶ 51), the Curbow/Bengtsson combination does not teach (1) an application programming interface (API) to the server and (2) the social network identifying friends of a sender or recipient, the API providing a structured form for requesting data and receiving data from the social network.
Agrawal teaches an application programming interface (API) (¶¶ 22, 42) to a server (¶¶ 30, 32), and identifying friends (¶ 22) of a sender or recipient, the API providing a structured form (¶¶ 22, 42) for requesting data and receiving data from the social network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Curbow/Bengtsson combination’s server to be an API as taught by Agrawal and for Curbow/Bengtsson combination’s social network to identify friends of a sender or recipient, the API providing a structured form for requesting data and receiving data from the social network as taught by Agrawal “to share content with other users via mobile messaging and other similar techniques, while at the same time minimizing the sending and receiving of unwanted share content messages (e.g., spam).”  Agrawal ¶ 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449